United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    March 4, 2005

                                         Before

                           Hon. Joel M. Flaum, Chief Judge

                           Hon. Michael S. Kanne, Circuit Judge

                           Hon. Ilana Diamond Rovner, Circuit Judge

Nos. 03-2998 & 03-2999

UNITED STATES OF AMERICA ,                        Appeal from the United States
                 Plaintiff-Appellee,              District Court for the Northern
                                                  District of Illinois, Eastern Division.
      v.
                                                  No. 01 CR 927
AISHAUNA WARD and
GREGORY WARD ,                                    David H. Coar,
           Defendants-Appellants.                 Judge.


                                      ORDER

   On July 23, 2004, this Court issued an opinion and order vacating defendants’
sentences and remanding for resentencing. Plaintiff-appellee filed a petition for
rehearing on August 6, 2004. After consideration of the petition, all of the judges on
the original panel have voted to deny rehearing, and the petition is therefore
DENIED. However, this Court hereby amends its July 23, 2004 opinion in light of
the Supreme Court’s decision in Booker v. United States, 125 S. Ct. 738 (2005) and
this Court’s decision in United States v. Paladino, et al., No. 03-2296, et al. (7th Cir.
Feb. 25, 2005).

   The slip opinion issued on July 23, 2004 is amended as follows:

   Page 10, the last two paragraphs are withdrawn and replaced by the following
language:
Nos. 03-2998 & 03-2999                                                        Page 2


    Defendants also raised challenges to their sentences. In sentencing Mr. and
Mrs. Ward, the district judge, consistent with the law prior to Booker v. United
States, 125 S. Ct. 738 (2005), treated the sentencing guidelines as mandatory. In
accordance with Booker and our recent decision in United States v. Paladino, et
al., No. 03-2296, et al. (7th Cir. Feb. 25, 2005), we remand this case to the district
court for determination whether that court would have imposed the same
sentence had it understood that the guidelines were advisory.

                                  III. Conclusion

   For the foregoing reasons, the judgments of conviction are AFFIRMED.
Pursuant to the procedure announced in Paladino, we direct a limited remand of
the sentences while retaining appellate jurisdiction.